Exhibit 10.50

TENTH AMENDMENT TO

AMENDED AND RESTATED LICENSE,

DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

This Tenth Amendment to Amended and Restated License, Development and
Commercialization Agreement (the “Tenth Amendment”) is entered into effective as
of April 25, 2013 (the “Effective Date”) by and between Vanda Pharmaceuticals
Inc., a Delaware corporation (“Vanda”) and Bristol-Myers Squibb Company, a
Delaware corporation (“BMS”).

WHEREAS, Vanda and BMS are parties to that certain Amended and Restated License,
Development and Commercialization Agreement effective February 25, 2004, as
amended by prior amendments (the “License Agreement”), relating to certain
compounds including tasimelteon (VEC-162, formerly designated as BMS-214778);

WHEREAS, Vanda and BMS desire to further amend the License Agreement as set
forth in this Tenth Amendment;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, Vanda and BMS agree as follows.

1. All capitalized terms used in this Tenth Amendment shall have the meaning
ascribed to such terms in the License Agreement, unless otherwise specified
herein. Unless otherwise expressly stated, the Sections referred to herein refer
to the Sections in the License Agreement.

2. Section 3.2.1 of the License Agreement was amended under an Amendment to
Amended and Restated License, Development and Commercialization Agreement
effective as of April 15, 2010 (the “Eighth Amendment”) to clarify the
commencement date of the BMS Option Period. The parties now desire to allow BMS,
in its discretion prior to the start of the BMS Option Period, to waive its
right to exercise the BMS Option during the BMS Option Period by providing Vanda
with written notice that it does not wish to Develop or Commercialize the
Product in the Remaining Countries. Accordingly Section 3.2.1 is hereby amended
such that the amended sentences in Section 3.2.1 shall read as follows (only the
sentences of Section 3.2.1 applicable to such amendment are set forth below):

At any time during the BMS Option Period, BMS may provide Vanda with written
notice that either: (a) it does not wish to Develop or Commercialize the Product
in the Remaining Countries; or (b) it wishes to reacquire all rights to the
Product in the Remaining Countries ((b) shall be referred to as the “BMS
Option”). In addition, at any time prior to the start of the BMS Option Period,
BMS may waive its right to exercise the BMS Option during the BMS Option Period
by providing Vanda with written notice that it does not wish to Develop or
Commercialize the Product in the Remaining Countries. Such option shall be
exercisable and such waiver may be made on a Product-by-Product basis. For the
avoidance of doubt, if BMS does not exercise the BMS Option for the Remaining
Countries within the BMS Option Period, then upon completion of the BMS Option
Period, the Vanda Third Party Development Option shall be exercisable for the
Remaining Countries for the remainder of the Vanda Third Party Development
Option Period.

3. This Tenth Amendment shall not amend or modify the terms, conditions, rights
and obligations of the parties under the License Agreement (as amended), except
as specifically set forth herein. The License Agreement (as amended) shall
continue in full force and effect in accordance with its terms as amended by
this Tenth Amendment.



--------------------------------------------------------------------------------

4. This Tenth Amendment may be executed in counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, BMS and Vanda have caused this Tenth Amendment to be
executed by their duly authorized representatives.

 

BRISTOL-MYERS SQUIBB COMPANY By:  

/s/ Graham R. Brazier

  (Signature of Authorized Representative)

 

Printed Name:  

Graham R. Brazier

 

Title:  

Vice President Business Development

 

VANDA PHARMACEUTICALS INC. By:  

/s/ Mihael H. Polymeropoulos

  (Signature of Authorized Representative)

 

Printed Name:  

Mihael H. Polymeropoulos

 

Title:  

Chief Executive Officer

 

-2-